Exhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Richard S Willis and Diane Lapp, or either of them, as his/her true and lawful attorney-in-fact and agent, each with the power of substitution and resubstitution, for him/her and in his/her name, place and stead, in any and all capacities, to sign any amendments to this Annual Report on Form 10-K, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Signature Title Date /s/ Richard S Willis President and Chief Executive Officer and Richard S Willis Director (principal executive officer) May 25, 2012 /s/ Diane D. Lapp Interim Chief Financial Officer (principal Diane D. Lapp financial and accounting officer) May 25, 2012 /s/ Timothy R. Gentz Chairman of the Board May 25, 2012 Timothy R. Gentz /s/ Keith A. Benson Director May 25, 2012 Keith A. Benson /s/ David F. Dalvey Director May 25, 2012 David F. Dalvey /s/ Frederick C. Green IV Director May 25, 2012 Frederick C. Green IV /s/ Kathleen P. Iverson Director May 25, 2012 Kathleen P. Iverson /s/ Bradley J. Shisler Director May 25, 2012 Bradley J. Shisler /s/ Tom F. Weyl Director May 25, 2012 Tom F. Weyl
